Name: 97/423/EC: Commission Decision of 30 June 1997 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Austria (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  health;  agricultural policy;  trade policy
 Date Published: 1997-07-09

 Avis juridique important|31997D042397/423/EC: Commission Decision of 30 June 1997 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Austria (Text with EEA relevance) Official Journal L 180 , 09/07/1997 P. 0028 - 0030COMMISSION DECISION of 30 June 1997 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Austria (Text with EEA relevance) (97/423/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 97/12/EC (2), and in particular Article 9 (3) and Article 10 (2) thereof,Whereas Austria considers that part of its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC;Whereas an eradication programme was undertaken in these regions for Aujeszky's disease;Whereas Commission Decision 93/244/EEC (3), as last amended by Decision 97/30/EC (4), lays down additional guarantees relating to Aujeszky's disease for pigs destined to certain parts of the territory of the Community where an eradication programme has been approved and lists those regions in Annex I;Whereas the programme is regarded to have been successful in eradicating this disease from Lower Austria, north of the Danube in Austria; whereas it is therefore appropriate to remove these regions from the list of regions in Annex I of Decision 93/244/EEC;Whereas the authorities of Austria apply for national movement of pigs rules at least equivalent to those provided by the present Decision;Whereas these additional guarantees must not be requested from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease;Whereas Commission Decision 93/24/EEC of 11 December 1992 (5) as last amended by Decision 97/30/EC lays down additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease and lists those regions in Annex I;Whereas those parts of Austria which are free of the disease should be added to Annex I of Decision 93/24/EEC;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Annex I of Decision 93/24/EC is replaced by Annex I of this Decision.2. Annex I of Decision 93/244/EEC is replaced by Annex II of this Decision.Article 2 This Decision shall apply from 1 July 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 30 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 109, 25. 4. 1997, p. 1.(3) OJ No L 111, 5. 5. 1993, p. 21.(4) OJ No L 12, 15. 1. 1997, p. 39.(5) OJ No L 16, 25. 1. 1993, p. 18.ANNEX I 'ANNEX IRegions free of Aujeszky's disease which do not permit vaccination>TABLE>ANNEX II 'ANNEX I>TABLE>